The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is objected to because of the following informalities:  line 4, --a-- should apparently be inserted after “having”.  Appropriate correction is required.

The amendment filed 11/08/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: the recitation in new claim 14  of an actuator and a link extending between the actuator and the stern ramp, configured to move the stern ramp between a retracted position and an extended position used for the unloading operation. The description of these elements in par. [0032] merely states that the ramp 32 helps depress the cushion by employing the actuator 80 and link 82. Further, Fig. 11 does not show the link extending between the actuator and the ramp, but rather between first and second portions of the ramp.
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As noted above in par. 3, the limitations set forth in new claim 14 are considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 3, the recitation “limit lever-type loading” is vague and subjective.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Auzins et al (US 6,082,266, previously cited) in view of Maloney et al (US 2007/0151499) and Neumann et al (US 2004/0247422).
Auzins shows an air cushion vehicle 10, comprising:
an air cushion hull (not separately identified but apparent from at least Fig. 1) configured for travel on (at least) water;
a deck 13 (not labeled but note col. 3:29) supported by the hull; and
a dual-rail cargo system having a longitudinally arranged track 18 extending along the deck from an aft end of the deck, the track including guide rails 18 providing for guided sliding movement of palletized cargo 11 along the track (noting that Auzins’ use of rollers is not precluded by the broad term “sliding”), the track being configured at the aft end for an unloading operation in which the palletized cargo slides off the aft end onto an underlying surface as the vehicle is moving forward thereon (col. 3:48-59).
Auzins does not explicitly disclose the air cushion vehicle as amphibious, such that the air cushion hull is configured for travel on smooth land in addition to water, wherein the track further includes rollers in addition to the guide rails for the guided sliding movement of palletized cargo along the track, and locks for locking pallets in position during transport, wherein the locks are disengaged for the unloading operation,  wherein the underlying surface onto which the palletized cargo slides off the aft end as the vehicle is moving forward thereon is land, and wherein the track at the aft end of the deck includes an extended stern ramp which may be level with the deck and configured to enable the palletized cargo to slide off the extended stern ramp in the unloading operation. (Note: Auzins does disclose a stern ramp 14 at the aft end of the vehicle to enable the cargo to slide off the ramp during unloading, but the ramp is apparently provided as a part of each cargo rack 11 rather than as part of the track).
It is believed that one of ordinary skill in the art would recognize the air cushion vehicle of Auzins to be generally consistent with an amphibious vehicle capable of travelling on smooth land in addition to water, wherein the cargo could be offloaded onto such a land surface if desired and/or deemed necessary.
Additionally, Auzins discloses that the cargo racks may be provided with rollers and securing means 11a for the cargo loaded therein (col. 3:28-32).
Maloney shows an amphibious air cushion vehicle generally similar to that of Auzins (compare Fig. 1 of the references) which can be used for offloading cargo on a land surface. Maloney discloses an extended stern ramp 47 which is part of the vehicle structure (i.e., it continues the unloading lanes along the surface of the vehicle deck) and may be level with the deck to enable cargo to roll down the extended stern ramp in the unloading operation (inherent). See Figs. 1, 6, 7, and pars. [0005], [0006], [0020], and [0056] to [0058].
Neumann teaches a cargo roller system having a track extending along the deck of a cargo vehicle 200, the track including (1) guide rails 312 (noting that the rails 312 of Fig. 3 can be used in the Fig. 2 embodiment; see par. [0030]) and rollers 208/308 providing for guided sliding movement of palletized cargo along the track, and (2) locks 314 for locking pallets in position during transport (par. [0031]), the track being configured at an aft end for an unloading operation in which the locks are disengaged and the palletized cargo slides off the aft end (par. [0032]).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle of Auzins to be amphibious by configuring the air cushion hull for travel on smooth land as well as water (to any extent this feature is not inherent), and to have provided the ramp as part of the track so as to be level with the deck and configured to enable the palletized cargo to slide off the extended stern ramp in the unloading operation, as shown by Maloney, so that the cargo could be offloaded on land as well as in the water without requiring a separate ramp for each cargo rack.
It also would have been obvious for one of ordinary skill in the art to have modified the vehicle of Auzins by configuring the track with rollers and locks, either instead of or in addition to the rollers and locks of the cargo racks themselves, as shown by Neumann, to enhance the loading and unloading operations and ensure the safety and security of the cargo during transport.
Re claim 3 (as best understood in light of the rejection under 35 U.S.C. 112(b) set forth above in par. 7), the stern ramp of Auzins as modified in the manner above appears to be secured in part by a retention cable (see Fig. 1) supporting an aft end of the ramp to “limit lever-type loading” at a point of attachment of the stern ramp to the aft end of the air cushion vehicle.
Re claim 9, Auzins does not disclose a bow ramp configured to enable wheeled and tracked vehicles to roll on and roll off the air cushion vehicle.
However, Maloney further discloses the amphibious air cushion vehicle to include a bow ramp 55 configured to enable wheeled and tracked vehicles to roll on and roll off the air cushion vehicle (par. [0058]).
It would have been obvious to have further modified the vehicle of Auzins by providing a bow ramp configured to enable wheeled and tracked vehicles to roll on and roll off the air cushion vehicle, as taught by Maloney, to provide a greater variety of loading and unloading capabilities.
Re claim 13, the stern ramp of Maloney is configured to extend downward from the aft end of the deck across a peripheral air cushion of the vehicle, as implicit from Figs. 1, 6 and 7. Such a feature would obviously be included in the vehicle of Auzins when modified in the manner above.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Auzins et al in view of Maloney et al and Neumann, as applied to claim 1 above, and further in view of the “100 Knot Navy” article (previously cited).
The vehicle of Auzins as modified clearly includes propellers for horizontal thrust, but does not explicitly include gas turbines for driving the propellers, or that the propellers are variable pitch propellers.
The Navy article shows that amphibious air cushion vehicles generally similar to that of Auzins can be used for offloading cargo on a land surface, and may include propellers for horizontal thrust which are driven by gas turbines, wherein the propellers are variable pitch propellers.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the vehicle of Auzins by providing the propellers as variable pitch propellers driven by gas turbines, as the Navy article teaches that such features are conventional in amphibious air cushion vehicles for enhanced operation thereof.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Auzins et al in view of Maloney et al and Neumann, as applied to claim 1 above, and further in view of Senn et al (US 5,951,607, previously cited).
Auzins as modified does not disclose a fly-by-wire control system for maneuvering the vehicle and providing unmanned operation thereof.
Senn discloses an amphibious air cushion cargo vehicle having a fly-by-wire control system for autonomously (i.e., unmanned) maneuvering the vehicle.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the vehicle of Auzins by providing a fly-by-wire control system for maneuvering the vehicle and providing unmanned operation thereof, as taught by Senn, to ease the burden of vehicle handling during stressful and/or dangerous conditions.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Auzins et al in view of Maloney et al and Neumann, as applied to claim 1 above, and further in view of Corrigan et al (US 9,630,545, previously cited).
Auzins as modified does not disclose that the track is one of a pair of parallel tracks of the dual-rail cargo system, the tracks including respective guide rails, rollers and locks and configured for the unloading operation at the aft end, and wherein both tracks extend off the aft end and discharge respective palletized cargo during the unloading operation.
However, the examiner notes Maloney discloses multiple parallel loading/unloading lanes (Fig. 7).
It is also noted that, in general, the mere duplication of the working parts of a device involves only routine skill in the art.
Further, Corrigan shows a vehicle for loading and unloading palletized cargo to and from a deck surface thereof, wherein the deck includes a dual rail cargo system having pairs of adjacent parallel tracks along which the palletized cargo moves, wherein the aft end of the deck can have both tracks extending off the aft end to discharge respective palletized cargo during the unloading operation (Fig. 2A).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the vehicle of Auzins with a pair of parallel tracks of the dual-rail cargo system, wherein the tracks included respective guide rails, rollers and locks and were configured for the unloading operation at the aft end, and wherein both tracks extended off the aft end and discharged respective palletized cargo during the unloading operation, as jointly suggested by Maloney, Neumann and Corrigan, to provide the most appropriate unloading system based on the operating parameters.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Auzins et al in view of Maloney et al and Neumann, as applied to claims 1 and 13 above, and further in view of Sovel et al (US 10,960,806, previously cited).
To whatever extent the limitation may be given patentable weight in light of the 112(a) rejection set forth above in par. 5, Auzins as modified does not show an actuator and a link extending between the actuator and the stern ramp, configured to move the stern ramp between a retracted position and an extended position used for the unloading operation.
Sovel teaches a loading/unloading ramp 12 for an amphibious craft 10, along with an actuator 15 and a link 28 extending between the actuator and the ramp, configured to move the ramp between a retracted position and an extended position used for the unloading operation.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the vehicle of Auzins with an actuator and a link extending between the actuator and the stern ramp, configured to move the stern ramp between a retracted position and an extended position used for the unloading operation, as shown by Sovel, as this would simply be a well-known and convenient means of deploying a loading/unloading ramp for the same purpose and in the same environment.
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nordstrom shows a modular cargo carrying system for vehicles. Rath shows a beachable cargo ship with an aft unloading ramp.

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

11/23/22